Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention provides a method performed by a network node for selecting a system information area identity for a first cell in a wireless communications network. 
The closest prior art of record, Jung et al. (Jung), discloses a mobile communication in macro-cell assisted small cell networks. Jung further discloses a user device is provided dedicated assistance information from an eNB or macro device. The information enables the user device to measure data from candidate small cells within a network and then uses the information to select a target small cell for handover.
Jung, however, fails to disclose obtaining information about SI configurations of one or more respective cells in a set of cells relevant to the first cell; determining a set of candidate SI Area IDs for the first cell; calculating a value of a utility function for each respective SI Area ID candidate in the set of candidate SI Area IDs based on the obtained information about the SI configurations of the one or more respective cells in the set of cells relevant to the first cell; and selecting an SI Area ID for the first cell from the set of candidate SI Area IDs based on the calculated utility function values, which selected SI Area ID is for configuration of the first cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646